UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4838



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAWN DEMPSY SUTTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (2:90-cr-00218-NCT)


Submitted: February 15, 2007              Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, Chapel Hill, North Carolina, for Appellant.
Angela Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dawn D. Sutton appeals from the district court’s order

revoking his supervised release and sentencing him to twelve months

imprisonment after he admitted to violations of his supervised

release terms.      Sutton’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), representing that, in

his   view,    there   are   no   meritorious    issues   for    appeal,   but

questioning     whether   the     supervised   release    term   in   Sutton’s

original sentence was erroneous.        Sutton was informed of his right

to file a pro se supplemental brief, but he has not done so.

Finding no meritorious issues and no error by the district court,

we affirm the revocation order and the sentence imposed.

              In light of Sutton’s admission that he violated the terms

of his supervision, we find no error by the district court in

revoking his supervised release.             See 18 U.S.C.A. § 3583(e)(3)

(West Supp. 2006).     Sutton was sentenced to the statutory maximum,

which also correlated to the sentence suggested by the sentencing

guidelines.      Before imposing sentence, the court noted Sutton’s

continued non-compliance with his supervised release terms and the

fact that his supervised release had already been revoked twice

before.   We conclude that Sutton’s twelve-month sentence was not

plainly unreasonable.        See United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006), petition for cert. filed (Nov. 3, 2006)

(No. 06-7631).      Finally, we lack jurisdiction to examine Sutton’s


                                     - 2 -
original sentence.      See United States v. Johnson, 138 F.3d 115,

117-18 (4th Cir. 1998).

            In accordance with Anders, we have independently reviewed

the entire record and find no meritorious issues for appeal.

Accordingly, we affirm the district court’s order revoking Sutton’s

supervised release and imposing a twelve-month sentence.                      This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -